Citation Nr: 0313670	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
fibromyalgia.

2.  Entitlement to service connection for bilateral knee 
disorder.

(The issue of entitlement to an increased initial disability 
rating for peripartum cardiomyopathy will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Following receipt of this matter at the Board, the Board 
undertook development of this claim, pursuant to 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  The development was completed.  Specifically, 
medical examinations were conducted in January 2003, and 
reports of those examinations have been added to the record.  
Additionally, the veteran submitted private medical records.  
This information has not yet been reviewed by the RO.  
However, in a letter dated in May 2003, the veteran's 
representative informed the Board that the veteran waived RO 
review of this matter.  In view of the recent decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003), as well as the recent VA 
General Counsel opinion VAOPGCPREC 1-2003, the Board will 
decide the issues of service connection for a bilateral knee 
disorder and an increased initial rating for fibromyalgia at 
this time.

The Board is undertaking further additional development of 
the issue of entitlement to increased initial disability 
rating for peripartum cardiomyopathy, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the veteran's 
and her representative's response to the notice, the Board 
will prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  Fibromyalgia is manifested by not more than mild diffuse 
pain and muscle ache complaints which do require medication 
for control but are not present more than one-third of the 
time. 

2.  There is competent medical evidence showing the veteran 
has bilateral chondromalacia patella of the knees, as well as 
competent medical opinion evidence that the current bilateral 
knee disorder is at least as likely as not related to the 
veteran's service.


CONCLUSIONS OF LAW


1.  Bilateral chondromalacia was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002), 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

2.  The criteria for a 10 percent rating for fibromyalgia are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.71, 4.71a, 
Diagnostic Code 5025 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The Board finds that the duties and obligations 
under the VCAA have in fact been met with regard to the 
claims involving the knees and fibromyalgia.  Specifically, 
the veteran was informed by the RO as to the requirements to 
substantiate her claims in the Statement of the Case issued 
in October 2000 and in the Supplemental Statement of the Case 
issued in April 2002.  She was informed as to what she needed 
to establish entitlement to the benefits sought, and what the 
RO would obtain, as well as what evidence was needed from the 
veteran and what she could do to help with her claim.  As to 
the duty to assist, the veteran was afforded examinations in 
connection with these claims.  The Board developed additional 
examination evidence and provided the veteran an opportunity 
to respond.  The veteran submitted additional evidence.  
Furthermore, the veteran's representative waived RO 
consideration of the additional evidence.  No further 
assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion, is 
not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 
2002).  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

II.  Service Connection Issue

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  The evidence may 
show affirmatively that such a disease or injury was incurred 
in or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease, such as arthritis, 
that becomes manifest to a degree of 10 percent or more 
within one year from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. § 3.307 
(2002). 

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2002).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).

The veteran contends, in essence, that she is entitled to 
service connection for bilateral knee pain, which she asserts 
began in service.  Service medical records show the veteran 
began experiencing bilateral knee pain in service.  She has 
attributed the pain to carrying heavy backpacks, mostly 
indoors.  The veteran was put on a light duty profile.  Post 
service, a VA examination report dated in February 2003 shows 
a history of knee pain in service.  The diagnosis was chronic 
pain and early arthritic changes both knees.  The examiner 
opined that these were at least as likely as not related to 
service.  

Additional records dated from service separation include 
those from Henry Ford Health System.  These show findings of 
patellofemoral syndrome.  The most recent diagnosis, in 2002, 
was chondromalacia patella bilaterally.  X-ray reports 
confirm these findings.  

Though the veteran has urged she has bilateral knee 
disability that is related to service, there is no record of 
actual chronic disability in service.  There is, however, 
current diagnosis of knee disability and a medical opinion 
that the current knee diagnosis is related to service.  The 
opinion is consistent with the record and uncontroverted by 
any evidence.  Thus, the preponderance of the evidence shows 
current bilateral chondromalacia patella related to service.  
As the preponderance of the evidence is in favor of this 
claim, it is granted.  

III.  Rating Issue

A.  Factual Background

A July 2000 rating decision granted service connection for 
fibromyalgia.  The condition is currently rated as 0 percent 
disabling or noncompensable.  The veteran claims the 
disability warrants a higher initial rating.  The United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between an appeal of a decision denying a claim 
for an increased rating from an appeal resulting from a 
veteran's dissatisfaction with an initial rating assigned at 
the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  These criteria are 
applicable in the instant claim.

A report of VA examination dated in January 2000 addressed 
whether the veteran currently had fibromyalgia and whether 
the current condition was likely related to service.  
Historically, she had unresolved muscle and joint pain 
following the birth of her child in service.  VA examination 
in January 2000 showed no treatment or medication for 
control.  There were only vague complaints of pain.  

Private treatment records dated from service separation show 
continued complaints of pain and muscle ache.  

Report of VA examination dated in January 2003 shows 
complaints of generalized diffuse body muscle and joint pain.  
The pain would become more intense for approximately 10 days 
of the month.  She has been treated with several medications, 
including Noritryptyline, Flexeril, Elavil, Prozac, and 
Celebrex without much improvement.  Her current medications 
included Doxepin and Celebrex.  She reported her daily 
activities took a long time to complete.  She had not, 
however, lost time from work.  She worked as a patient 
advocate at a hospital and was also a full time student.  She 
estimated she could walk a half mile or eight to 10 flights 
of stairs before fatiguing.  The diagnosis was fibromyalgia, 
active, with diffuse symptoms.  The examiner opined that 
fibromyalgia prevented the veteran from doing strenuous jobs.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There are additional laws and regulations that the VA must 
consider when evaluating a claim for an increased disability 
rating.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

The veteran's service-connected fibromyalgia is rated at 
noncompensable based on lack of a need for medication for 
control of symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5025 (2002).  Fibromyalgia requiring continuous medication 
for control warrants a 10 percent rating under Diagnostic 
Code 5025.  When symptoms are episodic, often precipitated by 
environmental or emotional stress or by overexertion, that 
are present more than one-third of the time, a 20 percent 
rating is warranted.  Widespread fibromyalgia, 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, constant or nearly so, 
and refractory to therapy, warrant a 40 percent rating.  See 
Diagnostic Code 5025.  

The record shows that the veteran does not demonstrate 
episodic symptoms, often precipitated by environmental or 
emotional stress or by overexertion, present more than one-
third of the time.  The veteran reported her symptoms were 
exacerbated to the point where they became excessively 
limiting no more than 10 days per month.  Nor does she 
demonstrate widespread fibromyalgia, with musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms, constant or nearly so, and refractory to 
therapy.  Thus, an increased rating of 20 or 40 percent under 
diagnostic code 5025 is not warranted.  However, the latest 
examination showed that the veteran was taking medication for 
her diffuse symptoms of fibromyalgia.  This meets the 
criteria for a 10 percent rating, but no more, under the 
current diagnostic code.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for this 
disability.  In the instant case, however, there has been no 
showing that the disability has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  She has not 
missed work due to her disability and in fact she has a 
fairly rigorous schedule of work, school and parenting.  The 
Board finds that the current manifestations of the 
fibromyalgia are contemplated by the currently assigned 
schedular ratings.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral chondromalacia patella is 
granted.

A 10 percent rating for fibromyalgia is granted, subject to 
the rules controlling the award of monetary benefits.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 


